           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISOME JOHNSON,
    Petitioner,                            NO. 3:16-CV-0182

          v.                               (JUDGE CAPUTO)
WARDEN ODDO,
    Respondent.
                                ORDER
   NOW, this 20th day of February, 2019, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241
         (Doc. 1) filed by Isome Johnson is DENIED.
   (2)   The Clerk of Court is directed to mark the case as CLOSED.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
